UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-51026 Monolithic Power Systems, Inc. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Delaware 77-0466789 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6409 Guadalupe Mines Road, San Jose, CA 95120 (408)826-0600 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES, INCLUDING ZIP CODE AND TELEPHONE NUMBER) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filerxNon-accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox There were 35,840,935 shares of the registrant’s common stock issued and outstanding as of October 29, 2010. 1 MONOLITHIC POWER SYSTEMS, INC. TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION 3 ITEM1. FINANCIAL STATEMENTS 3 CONDENSED CONSOLIDATED BALANCE SHEETS 3 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 26 ITEM 4. CONTROLS AND PROCEDURES 26 PART II. OTHER INFORMATION 27 ITEM 1. LEGAL PROCEEDINGS 27 ITEM1A. RISK FACTORS 27 ITEM 6. EXHIBITS 39 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MONOLITHIC POWER SYSTEMS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except par value and share amounts) (Unaudited) September 30, 2010 December 31, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances of $0 in both 2010 and 2009 Inventories Deferred income tax assets, net - current 8 5 Prepaid expenses and other current assets Total current assets Property and equipment, net Long-term investments Deferred income tax assets, net - long-term Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation and related benefits Accrued liabilities Total current liabilities Non-current income tax liability Other long-term liabilities 27 Total liabilities Stockholders' equity: Common stock, $0.001 par value, $36 and $35 in 2010 and 2009, respectively; shares authorized: 150,000,000; shares issued and outstanding: 35,823,034 and 35,165,316 in 2010 and 2009, respectively Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 3 MONOLITHIC POWER SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (Unaudited) Three months ended September 30, Nine months ended September 30, Revenue $ Cost of revenue Gross profit Operating expenses: Research and development Selling, general and administrative Litigation expense Litigation provision reversal, net - ) - ) Total operating expenses Income from operations Other income (expense): Interest and other income Interest and other expense ) Total other income, net 81 85 Income before income taxes Income tax provision Net income $ Basic net income per share $ Diluted net income per share $ Weighted average common shares outstanding Stock options Diluted weighted-average common equivalent shares outstanding See accompanying notes to condensed consolidated financial statements. 4 MONOLITHIC POWER SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Nine months ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Loss on disposal of property and equipment 52 17 Amortization and realized gain on debt instruments Credit loss on auction-rate securities - 70 Tax benefit from stock option transactions Excess tax benefit from stock option transactions ) ) Stock-based compensation Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses and other assets ) ) Accounts payable Accrued and long-term liabilities ) Accrued income taxes payable and noncurrent tax liabilities ) ) Accrued compensation and related benefits ) ) Deferred rent 92 ) Net cash provided by operating activities Cash flows from investing activities: Property and equipment purchases ) ) Purchase of short-term investments ) ) Proceeds from sale of short-term investments Proceeds from sale of long-term investments Changes in restricted assets ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock Proceeds from employee stock purchase plan Repurchase of common stock ) - Excess tax benefits from stock option transactions Net cash provided by (used in) financing activities ) Effect of change in exchange rates Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures for cash flow information: Cash paid for taxes $ $ Supplemental disclosures of non-cash investing and financing activities: Liability accrued for equipment purchases $ $ Temporary impairment of auction-rate securities $ ) $ ) See accompanying notes to condensed consolidated financial statements. 5 MONOLITHIC POWER SYSTEMS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation — The accompanying unaudited condensed consolidated financial statements have been prepared by Monolithic Power Systems, Inc. (the “Company” or “MPS”) in accordance with the rules and regulations of the Securities and Exchange Commission (the “SEC”). Certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted in accordance with these rules and regulations. The information in this report should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto included in its Form 10-K filed with the SEC on February 16, 2010. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments (consisting only of normal recurring adjustments) necessary to present fairly the Company’s financial position, results of operations and cash flows for the interim periods presented. The financial statements contained in this Form 10-Q are not necessarily indicative of the results that may be expected for the year ending December31, 2010 or for any other future period. Recent Accounting Pronouncements In October 2009, the Financial Accounting Standards Board (“FASB”)issued Accounting Standards Update ("ASU") No.2009-13, "Multiple-Deliverable Revenue Arrangements" ("ASU 2009-13"). The new standard changes the requirements for establishing separate units of accounting in a multiple element arrangement and requires the allocation of arrangement consideration to each deliverable to be based on the relative selling price. ASU 2009-13 is effective for fiscal years beginning on or after June 15, 2010. The Company is currently evaluating ASU 2009-13 and the impact, if any, that it may have on its results of operations or financial position. In January 2010, the FASB issued ASU No. 2010-06, “Disclosures About Fair Value Measurements”, which amends ASC No. 820, “Fair Value Measurements”. ASC No. 820 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles in the United States of America, and requires that assets and liabilities carried at fair value be classified and disclosed in one of the three categories as defined in Note 8 Fair Value Measurements. ASU No. 2010-06 adds new requirements for disclosures about transfers into and out of Levels 1 and 2 and requires separate disclosures about purchases, sales, issuances, and settlements relating to Level 3 measurements. The ASU also clarifies existing fair value disclosures about the level of disaggregation and about inputs and valuation techniques used to measure fair value. This ASU is effective for the first reporting period (including interim periods) beginning after December 15, 2009. The Company has adopted this standard effective January 1, 2010 and has and will make the appropriate disclosures, as required. 2. Stock-Based Compensation — The Company has two stock option plans and an employee stock purchase plan—the 1998 Stock Option Plan, the 2004 Equity Incentive Plan and the 2004 Employee Stock Purchase Plan. The Company recognized stock-based compensation expenses for the three and nine months ended September 30, 2010 and 2009, as follows (in thousands): Three months ended September 30, Nine months ended September 30, Non-Employee $
